     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 1 of 9 Page ID #:158




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiffs,
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12    LEEROY WILLIAMS, individually  )          Case No. 2:20-cv-01508-JAK-JEM
13    and on behalf of all others similarly
                                     )
      situated,                      )          CLASS ACTION
14                                   )
15    Plaintiff,                     )          FIRST AMENDED COMPLAINT
                                     )          FOR VIOLATIONS OF:
16
             vs.                     )
17                                   )          1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                                   )             PROTECTION ACT [47 U.S.C.
      ADVANCED MARKETING &           )             §227 ET SEQ.]
19    PROCESSING, INC. d/b/a PROTECT )          2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20    MY CAR; DOES 1 through 10,     )             PROTECTION ACT [47 U.S.C.
      inclusive,                     )             §227 ET SEQ.]
21
                                     )
22    Defendants.                    )          DEMAND FOR JURY TRIAL
23          Plaintiff, LEEROY WILLIAMS (“Plaintiff”), individually and all others
24    similarly situated, alleges the following upon information and belief based upon
25    personal knowledge:
26                               NATURE OF THE CASE
27          1.     Plaintiff brings this action individually and on behalf of all others
28    similarly situated seeking damages and any other available legal or equitable


                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 2 of 9 Page ID #:159




 1    remedies resulting from the illegal actions of ADVANCED MARKETING &
 2    PROCESSING, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 3    contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 4    Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading
 5    Plaintiff’s privacy.
 6                                JURISDICTION & VENUE
 7          2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8    a resident of California, seeks relief on behalf of a Class, which will result in at
 9    least one class member belonging to a different state than that of Defendant, a
10    company with its principal place of business and State of Incorporation in Florida
11    state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
12    the TCPA, which, when aggregated among a proposed class in the thousands,
13    exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
14    diversity jurisdiction and the damages threshold under the Class Action Fairness
15    Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16          3.      Venue is proper in the United States District Court for the Central
17    District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
18    because Defendant does business within the state of California and Plaintiff resides
19    within this District.
20                                         PARTIES
21          4.      Plaintiff, LEEROY WILLIAMS (“Plaintiff”), is a natural person
22    residing in Los Angeles County of the state of California and is a “person” as
23    defined by 47 U.S.C. § 153 (10).
24          5.      Defendant, ADVANCED MARKETING & PROCESSING, INC.
25    (“Defendant”), is an insurance company and is a “person” as defined by 47 U.S.C.
26    § 153 (10).
27          6.      The above-named Defendant, and its subsidiaries and agents, are
28    collectively referred to as “Defendants.” The true names and capacities of the


                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 3 of 9 Page ID #:160




 1    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3    names. Each of the Defendants designated herein as a DOE is legally responsible
 4    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5    Complaint to reflect the true names and capacities of the DOE Defendants when
 6    such identities become known.
 7           7.     Plaintiff is informed and believes that at all relevant times, each and
 8    every Defendant was acting as an agent and/or employee of each of the other
 9    Defendants and was acting within the course and scope of said agency and/or
10    employment with the full knowledge and consent of each of the other Defendants.
11    Plaintiff is informed and believes that each of the acts and/or omissions complained
12    of herein was made known to, and ratified by, each of the other Defendants.
13                                FACTUAL ALLEGATIONS
14           8.     On or around April 3, 2017, Defendant contacted Plaintiff on his
15    cellular telephone, (661) 978-3294, in an effort to sell or solicit its services.
16           9.     Plaintiff is informed and believes, and based thereon alleges that
17    Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
18    § 227(a)(1) to place its call to Plaintiff seeking to sell or solicit its business services.
19    At one or more instance during these calls, Defendant utilized an “artificial or
20    prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
21           10.    Plaintiff is informed and believes, and based thereon alleges that
22    Defendant’s equipment used to dial Plaintiff has the capacity to store lists of
23    numbers and dial the numbers either randomly or sequentially automatically,
24    without, or with minimal human intervention due to the nature of the calls being
25    telemarketing calls, and the calls being made without prior express consent.
26           11.    Defendant’s call constituted a call that was not for emergency
27    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28           12.    Defendant’s calls were placed to telephone number assigned to a


                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 4 of 9 Page ID #:161




 1    cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2    pursuant to 47 U.S.C. § 227(b)(1).
 3          13.    Plaintiff is not a customer of Defendant’s services and has never
 4    provided any personal information, including his cellular telephone number, to
 5    Defendant for any purpose whatsoever. Accordingly, Defendant never received
 6    Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 7    dialing system or an artificial or prerecorded voice on his cellular telephone
 8    pursuant to 47 U.S.C. § 227(b)(1)(A).
 9                                 CLASS ALLEGATIONS
10          14.    Plaintiff brings this action on behalf of himself and all others similarly
11    situated, as a member of the proposed class (hereafter “The Class”) defined as
12    follows:
13
14                 All persons within the United States who received any
                   solicitation/telemarketing telephone calls from or on
15                 behalf of Defendant to said person’s cellular telephone
16                 made through the use of any automatic telephone dialing
                   system or an artificial or prerecorded voice and such
17
                   person had not previously consented to receiving such
18                 calls within the four years prior to the filing of this
19                 Complaint

20
            15.    Plaintiff represents, and is a member of, The Class, consisting of All
21
      persons within the United States who received any telephone calls from Defendant
22
      to said person’s cellular telephone made through the use of any automatic telephone
23
      dialing system or an artificial or prerecorded voice and such person had not
24
      previously not provided their cellular telephone number to Defendant within the
25
      four years prior to the filing of this Complaint.
26
            16.    Defendant, its employees and agents are excluded from The Class.
27
      Plaintiff does not know the number of members in The Class, but believes the Class
28
      members number in the thousands, if not more. Thus, this matter should be


                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 5 of 9 Page ID #:162




 1    certified as a Class Action to assist in the expeditious litigation of the matter.
 2            17.      The Class is so numerous that the individual joinder of all of its
 3    members is impractical. While the exact number and identities of The Class
 4    members are unknown to Plaintiff at this time and can only be ascertained through
 5    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 6    The Class includes thousands of members.            Plaintiff alleges that The Class
 7    members may be ascertained by the records maintained by Defendant.
 8            18.      Plaintiff and members of The Class were harmed by the acts of
 9    Defendant in at least the following ways: Defendant illegally contacted Plaintiff
10    and Class members via their cellular telephones thereby causing Plaintiff and Class
11    members to incur certain charges or reduced telephone time for which Plaintiff and
12    Class members had previously paid by having to retrieve or administer messages
13    left by Defendant during those illegal calls, and invading the privacy of said
14    Plaintiff and Class members.
15            19.      Common questions of fact and law exist as to all members of The
16    Class which predominate over any questions affecting only individual members of
17    The Class. These common legal and factual questions, which do not vary between
18    Class members, and which may be determined without reference to the individual
19    circumstances of any Class members, include, but are not limited to, the following:
20
         a.         Whether, within the four years prior to the filing of this Complaint,
21                  Defendant made any call (other than a call made for emergency purposes
22                  or made with the prior express consent of the called party) to a Class
                    member using any automatic telephone dialing system or any artificial or
23
                    prerecorded voice to any telephone number assigned to a cellular
24                  telephone service;
25       b.         Whether Plaintiff and the Class members were damages thereby, and the
                    extent of damages for such violation; and
26       c.         Whether Defendant should be enjoined from engaging in such conduct in
27                  the future.
28



                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 6 of 9 Page ID #:163




 1             20.   As a person that received numerous calls from Defendant using an
 2    automatic telephone dialing system or an artificial or prerecorded voice, without
 3    Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
 4    Class.
 5             21.   Plaintiff will fairly and adequately protect the interests of the members
 6    of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 7    class actions.
 8             22.   A class action is superior to other available methods of fair and
 9    efficient adjudication of this controversy, since individual litigation of the claims
10    of all Class members is impracticable. Even if every Class member could afford
11    individual litigation, the court system could not. It would be unduly burdensome
12    to the courts in which individual litigation of numerous issues would proceed.
13    Individualized litigation would also present the potential for varying, inconsistent,
14    or contradictory judgments and would magnify the delay and expense to all parties
15    and to the court system resulting from multiple trials of the same complex factual
16    issues. By contrast, the conduct of this action as a class action presents fewer
17    management difficulties, conserves the resources of the parties and of the court
18    system, and protects the rights of each Class member.
19             23.   The prosecution of separate actions by individual Class members
20    would create a risk of adjudications with respect to them that would, as a practical
21    matter, be dispositive of the interests of the other Class members not parties to such

22    adjudications or that would substantially impair or impede the ability of such non-

23    party Class members to protect their interests.

24
               24.   Defendant has acted or refused to act in respects generally applicable

25
      to The Class, thereby making appropriate final and injunctive relief with regard to

26
      the members of the California Class as a whole.

27
      ///
      ///
28



                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 7 of 9 Page ID #:164




 1
 2                            FIRST CAUSE OF ACTION
             Negligent Violations of the Telephone Consumer Protection Act
 3                                47 U.S.C. §227 et seq.
 4           25.   Plaintiff repeats and incorporates by reference into this cause of
 5    action the allegations set forth above at Paragraphs 1-23.
 6           26.   The foregoing acts and omissions of Defendant constitute numerous
 7    and multiple negligent violations of the TCPA, including but not limited to each
 8    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9           27.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10    seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12           28.   Plaintiff and the Class members are also entitled to and seek
13    injunctive relief prohibiting such conduct in the future.
14
15                        SECOND CAUSE OF ACTION
       Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                       Act
17                             47 U.S.C. §227 et seq.
18           29.   Plaintiff repeats and incorporates by reference into this cause of
19    action the allegations set forth above at Paragraphs 1-23.
20           30.   The foregoing acts and omissions of Defendant constitute numerous
21    and multiple knowing and/or willful violations of the TCPA, including but not
22    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

23    seq.

24           31.   As a result of Defendant’s knowing and/or willful violations of 47

25
      U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

26
      $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
      § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

28
             32.   Plaintiff and the Class members are also entitled to and seek



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -7-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 8 of 9 Page ID #:165




 1    injunctive relief prohibiting such conduct in the future.
 2
 3                                 PRAYER FOR RELIEF
 4     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5
 6                            FIRST CAUSE OF ACTION
             Negligent Violations of the Telephone Consumer Protection Act
 7                                47 U.S.C. §227 et seq.
 8
                 • As a result of Defendant’s negligent violations of 47 U.S.C.
 9
                   §227(b)(1), Plaintiff and the Class members are entitled to and
10                 request $500 in statutory damages, for each and every violation,
11                 pursuant to 47 U.S.C. 227(b)(3)(B); and

12               • Any and all other relief that the Court deems just and proper.
13
                          SECOND CAUSE OF ACTION
14
       Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                       Act
16                             47 U.S.C. §227 et seq.

17               • As a result of Defendant’s willful and/or knowing violations of 47
18                 U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                   and request treble damages, as provided by statute, up to $1,500, for
19
                   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
20                 U.S.C. §227(b)(3)(C); and
21
                 • Any and all other relief that the Court deems just and proper.
22
23
            Respectfully Submitted this 15th day of May, 2020.
24
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                      By: /s Todd M. Friedman
27                                          Todd M. Friedman
                                            Law Offices of Todd M. Friedman
28
                                            Attorney for Plaintiff


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -8-
     Case 2:20-cv-01508-JAK-JEM Document 22 Filed 05/15/20 Page 9 of 9 Page ID #:166




 1
                               CERTIFICATE OF SERVICE
 2
 3    Filed electronically on this 15th Day of May, 2020, with:
 4
      United States District Court CM/ECF system
 5
 6
      Notification sent electronically on this 15th Day of May, 2020, to:

 7    Honorable John A. Kronstadt
 8    United States District Court
      Central District of California
 9
10    And all Counsel of Record as Recorded on the Electronic Service List.
11    This 15th Day of May, 2020
12
      s/Todd M. Friedman, Esq.
13    Todd M. Friedman
14
      On April 30, 2020, I served the foregoing document, described as:
15    FIRST AMENDED COMPLAINT
16    true copies of the document in a sealed envelope addressed as follows:
17
      Jacob L. Boehner
18    GREENSPOON MARDER LLP
19    Suntrust Financial Centre
      401 East Jackson Street, Suite 3650
20
21    [ xx ] BY U.S. MAIL: I sealed and placed such envelope for collection and mailing
      to be deposited on the same day at Woodland Hills, CA. The envelopes were
22
      mailed with postage thereon fully prepaid. I am readily familiar with the Law
23    Offices of Todd M. Friedman’s practice of collection and processing
24
      correspondence for mailing. Under this practice, documents are deposited with the
      U.S. Postal Service on the same day that is stated in the proof of service, with
25    postage fully prepaid at Woodland Hills, CA, in the ordinary course of business.
26
      This 15th Day of May, 2020
27                                                 s/Lauren Walker
28                                                 Lauren Walker


                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -9-
